McCown, J.
The defendant pleaded guilty to a charge of assault and battery. He was sentenced to 90 days in the county jail. The only issue on appeal is his claim that the sentence was excessive.
The record reveals that defendant attacked the victim with a 14-inch wrench which had a sharp edge on it. The victim had two cuts on his head which required stitches. Under a plea bargain, the original charge of felonious assault was amended to the misdemeanor charge here and the defendant pleaded guilty. In addition, the defendant’s previous record shows multiple misdemeanor convictions, at least one of which was a conviction for assault and battery. It also includes at least one violation of probation. See State v. Duitsman, 186 Neb. 39, 180 N. W. 2d 685.
The authorized penalties here include a jail sentence not exceeding 6 months. See § 28-411, R. S. Supp., 1972. The 90-day sentence demonstrates the exercise of sound judicial discretion. The appeal here is utterly frivolous. A sentence imposed within statutory limits will' not ordinarily be disturbed -in the absence of an *376abuse of judicial discretion. State v. Ernest, 188 Neb. 648, 198 N. W. 2d 335.
Affirmed.